Placing of United States Armed Forces Under United Nations
                 Operational or Tactical Control

Proposed funding restriction generally prohibiting the President from placing United States Armed
   Forces under the operational or tactical control o f the United Nations in U.N. peacekeeping oper­
   ations would unconstitutionally constrain the President’s exercise of his authority as Commander-
   in-Chief and unconstitutionally undermine the President’s constitutional authority with respect to
   the conduct o f diplomacy.

Granting the President the authority to waive the prohibition if he provides a certification and report
   to Congress would not remove the funding restriction’s constitutional defect, because Congress
   cannot burden or infringe the President’s exercise o f a core constitutional power by attaching condi­
   tions precedent to the exercise of that power.


                                                                                                              May 8, 1996

       M e m o r a n d u m O p in io n   fo r t h e   S p e c ia l A s s is t a n t   to the   P r e s id e n t   and

                     L e g a l A d v is e r   t o the   N a t io n a l S e c u r it y C o u n c il


   This memorandum responds to your request for our views as to the constitu­
tionality of H.R. 3308, 104th Cong. (1996), a bill that would limit the President’s
ability to place United States armed forces under the United Nations’ (“ U.N.” )
operational or tactical control.
  Section 3 of H.R. 3308 would add a new section 405 to chapter 20 of title
10, United States Code, to read as follows:

         Except as provided in subsections (b) and (c), funds appropriated
         or otherwise made available for the Department of Defense may
         not be obligated or expended for activities of any element of the
         armed forces that after the date of the enactment of this section
         is placed under United Nations operational or tactical control, as
         defined in subsection (0-

  Proposed subsection 405(f) provides that elements of the armed forces shall
be considered to be placed under U.N. operational or tactical control if they are
under the operational or tactical control of an individual who is acting on behalf
of the U.N. in a peacekeeping, peacemaking or similar activity, and if the senior
military commander of the U.N. force or operation is either a foreign national
or a U.S. citizen other than an active duty U.S. military officer.
   Proposed section 405 thus bars the President from placing U.S. armed forces
participating in U.N. peacekeeping operations under the U.N. operational or tac­
tical control, as so defined.

                                                          182
     Placing o f United States Armed Forces Under United Nations Operational or Tactical Control


   Two subsections set out exceptions to the prohibition.1 Subsection 405(c) pro­
vides that the limitation does not apply if Congress specifically authorizes a par­
ticular placement of U.S. forces under U.N. operational or tactical control, or if
the U.S. forces involved in a placement are participating in operations conducted
by the North Atlantic Treaty Organization.
   Subsections 405(b) and (d) together provide that the President may waive the
limitation if he certifies to Congress fifteen days in advance of the placement
that it is “ in the national security interests of the United States to place any ele­
ment of the armed forces under United Nations operational or tactical control,”
and provides a detailed report setting forth specific items of information within
eleven distinct categories.2 If the President certifies that an “ emergency” pre­
cluded compliance with the fifteen day limitation, he must make the required cer­
tification and report in a timely manner, but no later than forty-eight hours after
a covered operational or tactical control is initiated.
   The proposed amendment unconstitutionally constrains the President’s exercise
of his constitutional authority as Commander-in-Chief. Further, it undermines his
constitutional role as the United States’ representative in foreign relations. While
“ [t]he constitutional power of Congress to raise and support armies and to make
all laws necessary and proper to that end is broad and sweeping,” United States
v. O ’Brien, 391 U.S. 367, 377 (1968), Congress may not deploy that power so
as to exercise functions constitutionally committed to the Executive alone, for
that would “ pose a ‘danger of congressional usurpation of Executive Branch func­
tions.’ ” Morrison v. Olson, 487 U.S. 654, 694 (1988) (quoting Bowsher v. Synar,
478 U.S. 714, 727 (1986)). Nor may Congress legislate in a manner that
“ ‘impermissibly undermine[s]’ the powers of the Executive Branch, [Commodity
Futures Trading Com m ’n v.] Schor, [478 U.S. 833 (1986)] at 856, or ‘disrupts
the proper balance between the coordinate branches [by] preventing] the Execu­
tive Branch from accomplishing its constitutionally assigned functions,’ Nixon v.
Administrator o f General Services, [433 U.S. 425 (1977)] at 433.” M orrison, 487

    1There is also an exception made for ongoing operations in Macedonia and Croatia.
   2 As detailed in subsection 405(d), the report must include eleven distinct elements. It must set forth: (1) a descrip­
tion o f the national security interests that would be served by the troop placement; (2) the mission of the U.S.
forces involved; (3) the expected size and composition o f the U S. forces involved; (4) the precise command and
control relationship between the U.S. forces involved and the U.N. command structure; (5) the precise command
and control relationship between the U.S. forces involved and the commander o f the U.S. unified command for
the region in which those U.S. forces are to operate; (6) the extent to which the U.S. forces involved will rely
on other nations* forces for security and defense and an assessment o f the capability of those foreign forces to
provide adequate security to the U.S. forces involved; (7) the exit strategy for complete withdrawal of the U.S.
forces involved; (8) the extent to which the commander o f any unit proposed for the placement would at all times
retain the rights to report independently to superior U.S. military authorities and to decline to comply with orders
judged by that commander to be illegal o r beyond the mission's mandate until such time as that commander has
received direction from superior U.S. military authorities; (9) the extent to which the United States retains the author­
ity to withdraw any element o f the armed forces from the proposed operation at any time and to take any action
it considers necessary to protect those forces if they are engaged; (10) the extent to which the U.S. forces involved
will be required to wear as part o f their uniform a device indicating U.N. affiliation; and (11) the anticipated m onthly
incremental cost to the United States o f participation in the U.N. operation by U.S. forces proposed to be placed
under U.N. operational or tactical control.


                                                          183
                    Opinions o f the Office o f Legal Counsel in Volume 20
U.S. at 695. Even though there are areas in which both Congress and the President
 have a constitutional voice, and in which Congress, therefore, may rely on its
 own constitutional authority to seek to guide and constrain presidential choices,
 it may not impose constraints in the areas that the Constitution commits exclu­
 sively to the President. See, e.g., Letter for Richard Darman, Director, Office of
 Management and Budget, from Bruce Navarro, Deputy Assistant Attorney Gen­
eral, Office of Legislative Affairs (Feb. 2, 1990) (finding provision of Foreign
Relations Authorization Act, Fiscal Years 1990 and 1991, Pub. L. No. 101-246,
 104 Stat. 15 (1990), limiting President’s ability to receive spies as ambassadors,
unconstitutional even though President could waive limitation if it was in the na­
tional security interests of the United States to do so).
    Article II, Section 2, of the Constitution declares that the President “ shall be
Commander in Chief of the Army and Navy of the United States.” Whatever
the scope of this authority in other contexts, there can be no room to doubt that
the Commander-in-Chief Clause commits to the President alone the power to se­
lect the particular personnel who are to exercise tactical and operational control
over U.S. forces. See Fleming v. Page, 50 U.S. (9 How.) 603, 615 (1850) (“ As
commander-in-chief, [the President] is authorized to direct the movements of the
naval and military forces placed by law at his command, and to employ them
in the manner he may deem most effectual . . . .” ). Indeed, the major object
of the Clause is to “ vest in the President the supreme command over all the
military forces, — such supreme and undivided command as would be necessary
to the prosecution of a successful war.” United States v. Sweeny, 157 U.S. 281,
284, (1895); see also Nordmann v. W oodring, 28 F. Supp. 573, 578 (W.D. Okla.
 1939) (“ [A]s Commander in Chief, the President has the power to employ the
Army and the Navy in a manner which he may deem most effectual.” ); The Fed­
eralist No. 69, at 465 (Alexander Hamilton) (Jacob E. Cooke ed., 1961) (“ [The
Commander in Chief power] would amount to nothing more than the supreme
command and direction of the military and naval forces, as first General and Ad­
miral of the confederacy . . . .” ); William Howard Taft, The Boundaries Between
the Executive, the Legislative a n d the Judicial Branches o f the Government, 25
Yale L.J. 599, 610 (1916) (the Commander-in-Chief Clause precludes Congress
from “ ordering] battles to be fought on a certain plan” or “ direct[ing] parts
of the army to be moved from one part of the country to another” ); George Suth­
erland, Constitutional Power a n d W orld Affairs 76-77 (1919) (“ In the actual con­
duct of military operations, in the field where the battles are being fought, in
the movement, disposition and discipline of the land and naval forces, the Com­
mander-in-Chief is supreme.” ). As Attorney General (later Justice) Robert Jackson
explained,

       the President’s responsibility as Commander in Chief embraces the
       authority to command and direct the armed forces in their imme-

                                            184
     Placing o f United States Armed Forces Under United Nations Operational or Tactical Control


          diate movements and operations designed to protect the security
          and effectuate the defense of the United States. . . . [T]his author­
          ity undoubtedly includes the power to dispose of troops and equip­
          ment in such manner and on such duties as best to promote the
          safety of the country.

Training o f British Flying Students in the United States, 40 Op. Att’y Gen. 58,
61-62(1941).
   It is for the President alone, as Commander-in-Chief, to make the choice of
the particular personnel who are to exercise operational and tactical command
functions over the U.S. Armed Forces. True, Congress has the power to lay down
general rules creating and regulating “ the framework of the Military Establish­
ment,” Chappell v. Wallace, 462 U.S. 296, 301 (1983), but such framework rules
may not unduly constrain or inhibit the President’s authority to make and to imple­
ment the decisions that he deems necessary or advisable for the successful conduct
of military missions in the field, including the choice of particular persons to
perform specific command functions in those missions. Thus, for example, the
President’s constitutional power to appoint a particular officer to the temporary
grade of Marine Corps brigadier general could not be undercut by the failure of
a selection board, operating under a general statute prescribing procedures for pro­
motion in the armed services, to recommend the officer for that promotion. See
Promotion o f Marine Officer, 41 Op. Att’y Gen. 291 (1956). As Acting Attorney
General Rankin advised President Eisenhower on that occasion, “ [w]hile Congress
may point out the general class of individuals from which an appointment may
be made and may impose other reasonable restrictions it is my opinion that the
instant statute goes beyond the type of restriction which may validly be im­
posed. . . . It is recognized that exceptional cases may arise in which it is essen­
tial to depart from the statutory procedures and to rely on constitutional authority
to appoint key military personnel to positions of high responsibility.” Id. at 293,
294 (citations omitted).3 In the present context, the President may determine that
the purposes of a particular U.N. operation in which U.S. Armed Forces participate
would be best served if those forces were placed under the operational or tactical
control of an agent of the U.N., as well as under a U.N. senior military commander
who was a foreign national (or a U.S. national who is not an active duty military
officer). Congress may not prevent the President from acting on such a military

   3 The Acting Attorney General’s opinion relied chiefly on Congress’s inability to undermine the President’s author­
ity under the Appointments Clause, U.S. Const, art. II, § 2 , rather than on the promotion procedure’s effect on
the Commander-in-Chief power. The President’s appointment power is not at issue here, because the foreign or
other nationals performing command functions at the President’s request would be discharging specific military func­
tions, but would not be serving in federal offices. See Memorandum for Andrew Fois, Assistant Attorney General,
Office o f Legislative Affairs, from Richard L. Shiffrin, Deputy Assistant Attorney General, Office of Legal Counsel,
Re: Defense Authorization Act at 2 n .l (Sept. 15, 1995). Nonetheless, we believe that the reasoning under the Com-
mander-in-Chief Clause closely parallels that under the Appointments Clause.


                                                       185
                            Opinions o f the Office o f Legal Counsel in Volume 20


judgment concerning the choice of the commanders under whom the U.S. forces
engaged in the mission are to serve.
   Moreover, in seeking to impair the President’s ability to deploy U.S. Armed
Forces under U.N. operational and tactical command in U.N. operations in which
the United States may otherwise lawfully participate, Congress is impermissibly
undermining the President’s constitutional authority with respect to the conduct
of diplomacy. See, e.g., Department o f N avy v. Egan, 484 U.S. 518, 529 (1988)
(the Supreme Court has “ recognized ‘the generally accepted view that foreign
policy was the province and responsibility of the Executive’ ” ) (quoting Haig v.
A gee, 453 U.S. 280, 293-94 (1981)); A lfred Dunhill o f London, Inc. v. Republic
o f Cuba, 425 U.S. 682, 705-06 n.18 (1976) (“ [T]he conduct of [foreign policy]
is committed primarily to the Executive Branch.” ); United States v. Louisiana,
363 U.S. 1, 35 (1960) (the President is “ the constitutional representative of the
United States in its dealings with foreign nations” ); Acquisition o f N aval and
A ir B ases in Exchange fo r O ver-Age D estroyers, 39 Op. Att’y Gen. 484, 486
(1940) (Jackson, Att’y Gen.) (the Constitution “ vests in the President as a part
of the Executive function” “ control of foreign relations” ). United Nations peace­
keeping missions involve multilateral arrangements that require delicate and com­
plex accommodations of a variety of interests and concerns, including those of
the nations that provide troops or resources, and those of the nation or nations
in which the operation takes place. The success of the mission may depend, to
a considerable extent, on the nationality of the commanding officers, or on the
degree to which the operation is perceived as a U.N. activity (rather than that
of a single nation or bloc of nations). Given that the United States may lawfully
participate in such U.N. operations, we believe that Congress would be acting
unconstitutionally if it were to tie the President’s hands in negotiating agreements
with respect to command structures for those operations.4
   It might be argued that section 405 does not impose a significant constraint
on the President’s constitutional authority because it grants the President the au­
thority to waive the prohibition whenever he deems it in the “ national security
interest’’ of the United States to do so, provided he reports his decision to execute
a waiver to Congress fifteen days in advance. If he certifies that an emergency
is present, he may avoid the fifteen day limitation and make a report in a timely
manner, but no later than forty-eight hours after troops are placed under U.N.
command. Thus, functionally, section 405 effects only a conditional ban on the

   4 Past Presidents have committed U.S. forces to foreign command. For example, at a time of great military and
diplom atic exigency during the First W orld War, President W oodrow W ilson agreed, after discussions with our
allies, to place U.S. forces under General Foch, a French commander. General Pershing called on General Foch
at his headquarters to say, *‘[i]nfantry, artillery, aviation, all that we have are yours; use them as you w ish." 8
Ray Stannard Baker, Woodrow Wilson: Life and Letters 60 (1939); see also id. at 62 (President W ilson’s telegram
to G eneral Foch, staling that “ [s]uch unity of command is a most hopeful augury of ultimate success"); id. at
6 9 -7 0 (resolution o f Suprem e W ar Council, statuig that General Foch “ is charged by the British, French and Amer­
ican G overnm ents with the coordination o f the action o f the Allied Armies on the W estern Front; to this end there
is conferred on him all the powers necessary for its effective realization").


                                                        186
     Placing o f United States A rm ed Forces Under United Nations Operational or Tactical Control


President’s constitutional authority to control the tactical and operational deploy­
ment of U.S. forces.5 Congress cannot, however, burden or infringe the Presi­
dent’s exercise of a core constitutional power by attaching conditions precedent
to the exercise of that power. Attorney General Brownell put the matter well:

          It is recognized that the Congress may grant or withhold appropria­
          tions as it chooses, and when making an appropriation may direct
          the purposes to which the appropriation shall be devoted. It may
          also impose conditions with respect to the use of the appropriation,
          provided always that the conditions do not require operation of the
          Government in a way forbidden by the Constitution. If the practice
          of attaching invalid conditions to legislative enactments were per­
          missible, it is evident that the constitutional system of the separa­
          bility of the branches of Government would be placed in the gravest
          jeopardy.

Authority o f Congressional Committees to D isapprove Action o f Executive Branch,
41 Op. Att’y Gen. 230, 233 (1955).
  Similarly, then-Assistant Attorney General Rehnquist opined:

          Even in the area of domestic affairs, where the relationship between
          Congress and the President is balanced differently than it is in the
          field of external affairs, virtually every President since Woodrow
          Wilson had had occasion to object to certain conditions in author­
          ization legislation as being violative of the separation of powers
          between the Executive and the legislative branch. The problem
          would be met in exacerbated form should Congress attempt by de­
          tailed instructions as to the use of American forces already in the
          field to supersede the President as Commander-in-Chief of the
          armed forces.

William H. Rehnquist, Assistant Attorney General, Office of Legal Counsel, The
President and the W ar Power: South Vietnam and the Cambodian Sanctuaries
21 (May 22, 1970).6
  We are mindful that Congress has framed its restriction on placing troops under
U.N. control as a prohibition on the obligation or expenditure of appropriated
funds. That Congress has chosen to invade the President’s authority indirectly,
   5 Arguably, section 403 effects a complete ban on the use o f appropriated funds to support troops under U.N.
control in circumstances when the President would find such a deployment advisable but not strictly in the national
security interest o f the United States. We doubt, however, that such a circumstance is more than hypothetically
possible. If the President found it advisable to place U.S. forces under U.N. control, then, ipso facto, it would
be in the national security interest to place those troops under U.N. control. To the extent that a contrary circumstance
could truly arise, then section 405 is unconstitutional.
   4 In a footnote to the text quoted above, Mr. Rehnquist added- “ All o f these Presidents have stated in one way
or another that just because Congress concededly may refrain from appropriating money at all, it does not necessarily
follow that it may attach w hatever condition it desires to an appropriation which it does m ake.” Id. at 21 n.3.


                                                         187
                             Opinions o f the Office o f Legal Counsel in Volume 20


through a condition on an appropriation, rather than through a direct mandate,
is immaterial. Broad as Congress’s spending power undoubtedly is, it is clear that
Congress may not deploy it to accomplish unconstitutional ends.7 In particular,
as our Office has insisted over the course of several Administrations, “ Congress
may not use its power over appropriation of public funds ‘ “ to attach conditions
to Executive Branch appropriations requiring the President to relinquish his con­
stitutional discretion in foreign affairs.” ’ ” Issues Raised by Provisions Directing
Issuance o f Official or D iplom atic Passports, 16 Op. O.L.C. 18, 28 (1992)
(quoting Issues R aised by Foreign Relations Authorization Bill, 14 Op. O.L.C.
37, 42 n.3 (1990) (quoting Constitutionality o f Proposed Statutory Provision Re­
quiring P rior Congressional N otification fo r Certain C .IA . Covert Actions, 13
Op. O.L.C. 258, 261 (1989))).8

                                                                           WALTER DELLINGER
                                                                         Assistant Attorney General
                                                                          Office o f Legal Counsel

  7 See United States v. Lovett, 328 U.S. 303, 316 (1946) (appropriations power misused to impose bill of attainder);
United States v. Klein, 80 U.S. (13 Wall.) 128 (1872) (appropriations act unconstitutionally intruded on President’s
pardon power); cf. Metropolitan Washington Airports Auth. v. Citizens for the Abatement o f Aircraft Noise, Inc.,
 501 U.S. 252, 271 (1991) (Congress may not use its power over Federal property to achieve ends by indirect means
 that it is forbidden to achieve directly); Frost & Frost Trucking Co. v. Railroad Comm'n, 271 U.S. 583, 594 (1926)
 (State legislature cannot attach unconstitutional condition to privilege that it may deny); see also Mutual Security
Program — Cutoff o f Funds from Office o f Inspector General and Comptroller, 41 Op. A tt’y Gen. 507, 530 (1960)
(A tt’y Gen. Rogers) ( “ [T]he Constitution d o es not permit any indirect encroachment by Congress upon [the] authority
o f the President through resort to conditions attached to appropriations.” ); Constitutionality o f Proposed Legislation
Affecting Tax Refunds, 37 Op. A tt’y Gen. 5 6 , 61 (1933) (A tt'y Gen. Mitchell) ( “ This proviso can not be sustained
on the theory that it is a proper condition attached to an appropriation. Congress holds the purse strings, and it
 may grant o r withhold appropriations as it chooses, and when making an appropriation may direct the purposes
to which the appropriation shall be devoted and impose conditions in respect to its use, provided always that the
conditions do not require operation of the Government in a way forbidden by the Constitution.” ), Memorial o f
Captain Meigs, 9 Op. A tt’y Gen. 462, 4 6 9 -7 0 (1860) (concluding that appropriations bill that contained condition
that money be spent only under supervision o f congressionally-designated individual was invalid); W illiam P. Ban,
The Appropriations Power and the Necessary and Proper Clause, 68 Wash. U. L.Q. 623, 628 (1990) ( “ Congress
cannot use the appropriations power to control a Presidential power that is beyond its direct control.” ); Harold
H. Koh, Why the President (Almost) Always Wins in Foreign Affairs: Lessons o f the Iran-Contra Affair, 97 Yale
L.J. 1255, 1303 n.218 (1988) (citing support fo r view that Congress acts unconstitutionally if it refuses to appropriate
funds for President to carry out his enumerated constitutional responsibilities); Kate Stith, Congress' Power o f the
Purse , 97 Yale L.J. 1343, 1351 (1988); Louis Henkin* Foreign Affairs and the Constitution 115 (1972) ( “ Congress
cannot impose conditions which invade Presidential prerogatives to which the spending is at most incidental.").
   8 See also The President’s Compliance with the “Timely Notification" Requirement o f Section 501(b) o f the Na­
tional Security Act, 10 Op. O.L.C. 159, 1 6 9 -7 0 (1986) ( “ [W]hile Congress unquestionably possesses the power
to make decisions as to the appropriation o f public funds, it may not attach conditions to Executive Branch appropria­
tions that require the President to relinquish an y o f his constitutional discretion in foreign affairs.” ).
   This limitation on legislative power has also been acknowledged by Members o f Congress. See Oirin Hatch,
What the Constitution Means by Executive Power, 43 U. Miami L. Rev. 197, 200-01 (1988) ( “ [C onstitutional
foreign policy functions may not be eliminated by a congressional refusal to appropriate funds. The Congress may
not, for exam ple, deny the President funding to receive ambassadors, negotiate treaties, or deliver foreign policy
addresses . . . . Congress oversteps its role when it undertakes to dictate the specific terms of international rela­
tions.” ); Eli E. Nobleman, Financial Aspects o f Congressional Participation in Foreign Relations, 289 Annals Am.
A cad. Pol. & Soc. Sci. 145, 150 (1953) (citing remarks o f Representative Daniel Webster, objecting on constitutional
grounds in 1826 to appropriations rider that puiported to attach instructions to United States diplomats).

                                                          188